United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3323
                      ___________________________

                                 John Caldwell

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

    Wendy Kelley, Director, Arkansas Department of Correction, formerly
                    Deputy Director of Health Services

                     lllllllllllllllllllll Defendant - Appellee

                                  Corizon, Inc.

                           lllllllllllllllllllll Defendant

  Deborah York, H.S.A., Varner Unit; Robert Floss, Doctor, ADC; Ojiugo Iko,
                            Doctor, Corizon Inc.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: August 30, 2016
                           Filed: September 2, 2016
                                [Unpublished]
                                ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________
PER CURIAM.

       Arkansas inmate John Caldwell appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Viewing the summary judgment
record in a light most favorable to Mr. Caldwell, and drawing all reasonable
inferences from it in his favor, see Murchison v. Rogers, 779 F.3d 882, 886-87 (8th
Cir. 2015), we find no basis for overturning the district court’s determination that
there were no jury issues on his Eighth Amendment claims, see Allard v. Baldwin,
779 F.3d 768, 771-72 (8th Cir.) (discussing requirements to prevail on Eighth
Amendment claim), cert. denied, 136 S. Ct. 211 (2015). The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-